—Proceeding pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit violent conduct, escape, assault on a staff member and refusing to obey a direct order. The misbehavior report relates that petitioner was being held in a cell at the *658Sullivan County Courthouse prior to a court appearance when he became irate about having to wear handcuffs and shackles. Petitioner stated his intention to leave and, on five different occasions, violently lunged out of his chair and began thrashing about, heading for the door. In the course of his efforts to restrain petitioner, one of the correction officers sustained a cut on his hand.
The detailed misbehavior report and the corroborating testimony of the two correction officers who were present when the incident occurred provide substantial evidence to support the determination (see, Matter of Bodden v Coughlin, 217 AD2d 765; Matter of Bunny v Selsky, 192 AD2d 903). We also reject petitioner’s contention that the Hearing Officer was biased (see, Matter of Bunny v Selsky, supra). Our review of the record discloses that the Hearing Officer conducted the hearing in a fair and impartial manner.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs,, and petition dismissed.